Citation Nr: 0206037	
Decision Date: 06/07/02    Archive Date: 06/13/02

DOCKET NO.  96-37 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for a skin disorder, 
peripheral neuropathy involving all extremities, 
osteoarthritis involving all joints, residuals of multiple 
back surgeries for degenerative disc disease, residuals of 
right shoulder surgery, residuals of left ankle surgery, 
stroke, lipoma of the left side, and depression, all claimed 
as due to exposure to Agent Orange.

(An additional issue, service connection for post-traumatic 
stress disorder, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968, including one year of service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for a skin disorder, peripheral neuropathy 
involving all extremities, osteoarthritis involving all 
joints, residuals of multiple back surgeries for degenerative 
disc disease, residuals of right shoulder surgery, residuals 
of left ankle surgery, stroke, lipoma of the left side, and 
depression, all claimed as due to exposure to Agent Orange.

The Board is undertaking additional development on the matter 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD), pursuant to authority granted by 67 
Fed. Reg. 3,009, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903, see 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 3003) 
(to be codified at 38 C.F.R. § 20.903.)  After giving the 
notice and reviewing the appellant's response to the notice, 
the Board will prepare a separate decision addressing that 
issue.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.


2.  It is presumed, based upon the veteran's service in the 
Republic of Vietnam during the Vietnam era, that he was 
exposed to herbicides, specified by him as Agent Orange, 
during service.

3.  The competent and probative evidence of record 
preponderates against a finding that a skin disorder, 
peripheral neuropathy involving all extremities, 
osteoarthritis involving all joints, residuals of multiple 
back surgeries for degenerative disc disease, residuals of 
right shoulder surgery, residuals of left ankle surgery, 
stroke, lipoma of the left side, or depression was present in 
service or was manifested within many years after separation 
from service (in fact, the claimed lipoma may have been 
removed before service), or was causally related to an 
incident of service, including exposure to Agent Orange or 
other herbicide agent sustained therein, or to a service-
connected disability.


CONCLUSIONS OF LAW

1.  Exposure to herbicides during the veteran's period of 
service in the Republic of Vietnam is presumed.  38 U.S.C. 
§ 1116(f), as added by § 201(c) of the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  

2.  A skin disorder, peripheral neuropathy involving all 
extremities, osteoarthritis involving all joints, residuals 
of multiple back surgeries for degenerative disc disease, 
residuals of right shoulder surgery, residuals of left ankle 
surgery, stroke, lipoma of the left side, and/or depression 
were not incurred in or aggravated by active service or due 
to exposure to Agent Orange sustained therein; nor were any 
of these disabilities proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 1137, 5107(b) (West 1991 & Supp. 
2001); Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(now codified at 38 U.S.C.A. §§ 5100, 5103A, 5126, and 
codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5106, 
5107); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The VCAA 
contains extensive provisions modifying procedures for the 
adjudication of claims.  See generally Holliday v. Principi, 
14 Vet. App. 280 (2001); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new statute repealed the former requirement that 
a claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The VCAA also enhanced VA's obligations to notify 
claimants of any information and/or evidence which might be 
needed in their claims, and to assist claimants in obtaining 
such evidence, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive, as opposed to prospective, effect.  
The U.S. Court of Appeals for Veterans Claims has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases which had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, 
No. 00-7075 (Fed. Cir. April 24, 2002).


Although the Federal Circuit appears to have reasoned that 
certain elements of the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, the 
Court stated that it was not deciding that question at this 
time.  In this regard, the Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment.  Further, the regulations issued to implement the 
VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the VA, and regulations of the Department, 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA in its entirety is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These new regulations, which 
in pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.

With regard to the adequacy of notice and assistance afforded 
to the veteran during his claims and appeal, the Board notes 
that the RO issued a Statement of the Case (SOC) as to the 
Agent Orange issues in March 1996; after a personal hearing, 
followed up with a Supplemental Statement of the Case (SSOC) 
combined with a Hearing Officer's Decision in August 1996; 
and provided another SSOC as to those issues in September 
2000.  Then, an SOC was issued in August 2001 as to the PTSD 
issue (which is not being decided in the present decision).  
Those documents notified the veteran of the applicable 
substantive law and appeal procedures.  Moreover, the veteran 
has had the assistance of an accredited service organization 
throughout these proceedings, thus having the advice of his 
representative available in these matters.

We recognize that the VCAA was enacted after the initiation 
of the veteran's claims.  However, the RO took action to 
notify him of the new legislation.  A VA Form 119, Report of 
Contact, reflects that RO staff telephoned the veteran's home 
in April 2001.  His wife advised that the veteran was then 
hospitalized for back surgery.  Later in the month, the 
veteran returned the call to the RO, and reported that there 
was no additional evidence pertinent to his claim.  The RO 
then sent a letter following up on the telephone 
conversation, summarizing the provisions of the VCAA, and 
again soliciting any new information the veteran might wish 
to identify in support of his claims.  The Board believes 
that VA has satisfied its duty under both the VCAA and the 
new regulations to inform the appellant and his 
representative of the information and evidence needed to 
substantiate his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-
97 (codified as amended at 38 U.S.C.A. § 5103); 66 Fed. Reg. 
45,630 (Aug. 29, 2001).

Because the VCAA and the new regulations were created during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and has 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising his as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
codified at 38 C.F.R. § 3.159).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001), noting, "When there 
is extensive factual development in a case, reflected both in 
the record on appeal (ROA) and the BVA's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C.A. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The service medical records reflect that, upon enlistment 
examinations conducted in July 1964 and July 1966, there were 
no abnormalities upon clinical evaluation except for 
refractive error of the eyes.  During the separation 
examination conducted in June 1968, clinical evaluation 
revealed only an abnormality of the lungs and chest.  

Private medical records dated in February 1976 indicate that, 
in October 1975, the veteran sustained an injury at work, 
resulting in hip and leg pain.  X-rays taken shortly after 
the injury revealed a pelvic fracture, and it was noted that, 
even after that healed, he continued to have problems with 
his back and leg, suggesting the possibility of a herniated 
disc.  The February 1976 record also mentioned that a benign 
tumor had been removed from the veteran's abdomen in 1964.  
In March 1976, the veteran was hospitalized, during which 
time procedures including a hemilaminectomy at L-3, L-4, and 
L-5 with excision of the L3-4, L4-5, and L5-S1 disks.  
Private medical records dated in September 1976 reflect that 
the veteran underwent bilateral lateral posterior spine 
fusion for repair of pseudoarthrosis.  Records dated later in 
1976 and 1977 document continued back problems as well as 
left foot and ankle problems.  

A private medical examination dated in May 1978 made 
reference to findings made in October and November 1977 
showing a defect, narrowing, bony fusion, and spurring of the 
lumbar spine.  Diagnoses of low back and left hip pain and 
status post lumbar fusion and laminectomy were made at that 
time.  

A VA examination was conducted in August 1978, at which time 
the veteran complained of back problems and depression.  The 
diagnoses included residuals of two lumbar laminectomies for 
excision of herniated nucleus pulposus at L3-4, L4-5, and L5-
S1 levels with transverse process fusion at these levels.  
There was no left leg disorder found, nor was a psychiatric 
disorder diagnosed.

The record contains correspondence from VA to the veteran 
dated in January 1984, indicating that he had undergone a VA 
Agent Orange examination.  The results of that examination 
revealed that the veteran had a history of lipoma and high 
blood pressure.  That examination report shows that the 
veteran reported that he had many incidents of exposure while 
traveling through defoliated areas, but sustained only short-
term exposure.  


Private medical records dated in February 1984 reflect that 
the veteran was hospitalized for surgical repair of the left 
ankle to remove loose bodies and arthroplasty to remove post-
traumatic arthritic changes.  It was noted that the ankle had 
been painful and symptomatic for several years and that he 
had suffered a severe sprain, and probably also an ankle 
fracture, in 1974.  A final diagnosis of post-traumatic 
arthritis of the left ankle was made.  

In February 1984, the veteran filed claims of entitlement to 
service connection for a cyst on the spine, malaria, and 
degenerative bone disease and a rash on the face and body 
claimed as due to exposure to Agent Orange.  All of those 
claims were denied in a June 1984 rating action.

In September 1990, private medical records dated from 1977 to 
1984 were received.  These records documented treatment for 
low back and left ankle disabilities, and for high blood 
pressure.  

Private medical records dated from 1991 to 1994 reveal that 
the veteran was treated for left ankle and right shoulder 
disabilities, and for early degenerative disease of multiple 
joints.  In January 1992, he underwent anterior decompression 
of the right shoulder.  In March 1992, he underwent a private 
medical evaluation, at which time he complained of decreased 
sensation in both of his feet.  A diagnostic impression of 
peripheral neuropathy, cause to be determined, possibly due 
to peripheral vascular disease, was made.  A private medical 
record dated in April 1992 shows that the veteran underwent 
EMG and nerve conduction studies.  It was concluded that the 
findings were most consistent with peripheral neuropathy of 
both lower extremities, thought to possibly be due to a back 
problem.  

A private medical report dated in July 1992 indicates that 
the veteran had been seen for another neurological 
evaluation, which had revealed what the doctor believed to be 
peripheral neuropathy.  He also complained of a one-year 
history of aching in both of his knees, hands, and hips.  The 
report stated that the veteran had served in the military in 
Vietnam and had occasional exposure to Agent Orange while 
there.   


Private medical records show that, in February 1993, the 
veteran was treated for symptoms including headache, blurred 
vision, and dizziness which were apparently indicative of a 
stroke.  He underwent left ankle surgery in July 1993 due to 
advanced post-traumatic arthritis of the left ankle.  The 
veteran gave a history of a 13-year history of progressive 
deformity of the left ankle.  He underwent another left ankle 
surgery in June 1994 to remove hardware, for revision of the 
pseudoarthrosis, and to correct left mallet toe.  

In May 1996, private medical records dated from 1992 to 1996 
were provided for the file.  Records dated in April and May 
1995 document complains of bilateral elbow, feet, hands, 
hips, knees, and right shoulder.  X-ray films show 
degenerative process occurring in those joints.  In the May 
1995 record, the doctor noted, "Multitude orthopaedic 
complaints--essentially pan arthritis question association 
with agent orange exposure."  In August 1995, the veteran 
underwent arthrodesis of the left ankle with failed 
orthopedic implant hardware removal.  The evidence reflects 
that in March 1996 the veteran underwent surgery on the left 
foot due to claw deformity.  A September 1996 record reflects 
that the veteran had been taking medication for treatment of 
depression for three years.  

The veteran provided testimony at a hearing held at the RO in 
June 1996 in conjunction with his disabilities claimed to 
have resulted from exposure to Agent Orange during service.  
The veteran testified before the Hearing Officer that his 
earliest symptoms, aches and pains, initially surfaced 11/2 to 
2 years following service.  He stated that he first noticed a 
skin rash in the 1980's when it occurred on the face.  He 
mentioned that he was disabled in 1975 due to a back injury 
and was on Social Security disability benefits in 1976, but 
went back to work from 1978 until November 1994.  The veteran 
testified that no medical professional had ever etiologically 
linked his claimed disabilities to Agent Orange, but noted 
that they had not provided any explanation for his problems.  

The record also includes an October 1996 determination of the 
Social Security Administration to grant benefits effective 
from November 1994, based upon disabilities identified as 
peripheral neuropathy and arthritis.  The decision reflects 
that disabilities including an unstable spine, peripheral 
neuropathy, stroke, arthritis, hypertension, status post 
ankle fusion, status post lumbar disc disease, and depression 
combined to render the veteran severely impaired and unable 
to perform the requirements of even sedentary work on a 
sustained basis.  

The file contains VA outpatient records dated from 1996 to 
2000 which document treatment for back problems, PTSD, and 
peripheral neuropathy of the right upper extremity.  

The veteran provided testimony at a Travel Board hearing held 
before the undersigned at the RO in September 2001.  With 
respect to his claimed skin condition, the veteran testified 
that he was not receiving treatment, but that he wore 
sunblock.  He stated that peripheral neuropathy was initially 
diagnosed in the late 1980's or early 1990's, and indicated 
that he was not diabetic.  He further testified that he had 
suffered a stroke in 1992 and also had problems with joint 
aching, which he stated was diagnosed as osteoarthritis.  
With respect to the claimed lipoma, the veteran stated that 
this had been removed from the left side of the abdomen in 
1972 and that there had been no recurrence.  He indicated 
that he served in Vietnam from February 1967 until February 
1968, and evidence to this effect, as shown on a copy of his 
DD Form 214, was added to the record at the hearing.  

Also added to the record at the hearing was a November 1977 
assessment performed by a psychologist, noting that testing 
had revealed the possibility of physiological hyperactivity 
or minimal organic brain dysfunction.  An April 1999 
Certificate of Completion evidencing his participation in a 
PTSD program at the Atlanta VA Medical Center was also 
submitted.  In addition, the veteran proffered copies of 
photographs showing personnel, vehicles, and terrain in 
Vietnam.  All evidence submitted at the hearing was 
accompanied by a waiver of initial consideration of that 
evidence by the RO.  

III.  Pertinent Law and Regulations

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of our analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage v. Gober, 10 Vet. App. 488 (1997).   Therefore, even 
without the well-grounded-claim requirement (repealed by the 
VCAA), a veteran who has made a showing of in-service 
incurrence or aggravation of a disease or injury "must still 
submit sufficient evidence of a causal nexus between that in-
service event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet. App. 302, 305 (1998).  Moreover, as noted 
above, with respect to any assertion of a fact requiring 
professional medical expertise, "lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus."  Bostain v. West, 11 Vet. App. 124, 127 
(1998).

The Board notes that a significant change in the law has 
taken place with respect to the adjudication of claims based 
upon exposure to Agent Orange during service in Vietnam.  On 
December 27, 2001, the President signed the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-113, 115 Stat. 976 (2001).  That new statute, in 
pertinent part, redesignated and amended 38 U.S.C.A. 
§ 1116(f) to provide that, for purposes of establishing 
service connection for a disability or death resulting from 
exposure to a herbicide agent, including a presumption of 
service connection under this section, a veteran who, during 
active military, naval, or air service, served in Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to a herbicide agent of the kind specified in 
section 1116, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.

Prior to December 27, 2001, the provisions of 38 U.S.C.A. 
§ 1116 and its implementing regulations found at 38 C.F.R. 
§ 3.307(a)(6)(iii), provided that, if a veteran who served on 
active duty in Vietnam during the Vietnam era develops one of 
the listed diseases which is presumed to have resulted from 
exposure to herbicides under 38 C.F.R. § 3.309(e), the 
veteran is presumed to have been exposed to Agent Orange or 
similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  That is, the presumption took effect only if the 
veteran had one of the conditions specifically enumerated 
under 38 C.F.R. § 3.309(e).  Now, the law as it currently 
stands provides a presumption of exposure to herbicides for 
all veterans who served in Vietnam during the Vietnam Era, 
eliminating the requirement that a veteran must also have one 
of the conditions specifically enumerated under 38 C.F.R. 
§ 3.309(e).

The last date on which such a veteran shall be presumed to 
have been exposed to a herbicide agent shall be the last date 
on which he or she served in the Republic of Vietnam during 
the Vietnam era.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113, 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to a herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e), Note 2.

The Board points out that the law has also changed as 
pertains to diabetes mellitus, which was previously not 
included as one of the specific diseases listed in 38 C.F.R. 
§ 3.309(e) as being associated with exposure to Agent Orange.  
However, on January 11, 2001, a proposed rule was published 
in the Federal Register, at Vol. 66, No. 8, pages 2,376-80, 
to implement a decision of the Secretary of Veterans Affairs, 
under the Authority of the Agent Orange Act of 1991, that 
there is a positive association between exposure to 
herbicides used in Vietnam and the subsequent development of 
Type 2 diabetes.  The intended effect of this proposed 
amendment was to establish presumptive service connection for 
diabetes mellitus based upon herbicide exposure.  On May 2, 
2001, the amended regulation was finalized, and published in 
the Federal Register, Vol. 66, No. 89, pages 23,166-169.  
Thus, Type 2 diabetes (also known as diabetes mellitus or 
adult-onset diabetes) is now specifically included as one of 
the diseases listed in 38 C.F.R. § 3.309(e) as being 
associated with exposure to Agent Orange or other herbicides.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, after the last date on which the veteran was 
exposed to a herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The Board 
further notes that 38 U.S.C. § 1116(a)(2)(F), as added by 
§ 201(c) of the VEBEA, eliminated the requirement that 
respiratory cancers must be manifested within 30 years 
following service in the Republic of Vietnam.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57, 586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 
(Nov. 2, 1999).

The Board is aware that, pursuant to the statutes cited 
above, a great amount of scientific effort, over a number of 
years, has been exerted in research and analysis of the Agent 
Orange issue.  See the Agent Orange Act of 1991, supra, at 
section 3, which mandated that the National Academy of 
Sciences (NAS) "review and evaluate the available scientific 
evidence regarding associations between diseases and exposure 
to dioxin and other chemical compounds in herbicides."  The 
NAS issued a report entitled Veterans and Agent Orange: 
Health Effects of Herbicides Used in Vietnam, in 1993, which 
found that a relationship existed between exposure to 
herbicidal agents and the development of only certain 
diseases.  See 59 Fed. Reg. at 342 (1994).  That NAS review 
was relied upon in the Secretary's determination that there 
is no positive association between exposure to herbicides and 
any disorder not listed in the governing regulations.  Id.

Subsequent reports have been issued by the NAS.  See Veterans 
and Agent Orange: Update 1996; Veterans and Agent Orange, 
Update 1998; Veterans and Agent Orange: Herbicide/Dioxin 
Exposure and Type 2 Diabetes (2000); and Veterans and Agent 
Orange, Update 2000.  In the Executive Summary of Update 
2000, there appears "Table 1-1 Updated (2000), Summary of 
Findings in Occupational, Environmental, and Veterans Studies 
Regarding the Association Between Specific Health Outcomes 
and Exposure to Herbicides."  In that table, skin cancers, 
cognitive and neuropsychiatric disorders, chronic peripheral 
nervous system disorders, and circulatory disorders, inter 
alia, are listed under the heading "Inadequate/Insufficient 
Evidence to Determine Whether an Association Exists."  This 
information is available on the National Academy of Sciences 
website, at 
"http://www.nap.edu/books/0309075521/html/7.html/," on the 
Internet.  There is no indication, to date, that NAS has 
identified any scientific basis for associating herbicide 
exposure with the disorders which are claimed by the veteran.

The Board is aware that, when we rely upon evidence developed 
or obtained after the most recent SOC or SSOC, the claimant 
must generally be provided adequate notice of our intention 
to use such evidence and given an opportunity to respond.  
See Hilkert v. West, 12 Vet. App. 145, 151 (1999), citing 
Thurber v. Brown, 5 Vet. App. 119, 122 (1993).  But see 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002), amending 38 C.F.R. § 
19.31 to provide that an SSOC is not always required after 
the Board receives new evidence.  In any event, however, in 
the present case, we have not relied in any way upon the 
recent NAS publications on Agent Orange.  We have simply 
referred to them for informational purposes.  Under the 
process prescribed by law, the Secretary may, at some time in 
the future, take action to amend VA's regulations with regard 
to herbicide exposure.  The present case, however, must be, 
and has been, decided under current law.


Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, 
the presumption is not the sole method for showing causation. 

IV.  Analysis

The veteran has requested service connection for several 
disabilities, consisting of: a skin condition, peripheral 
neuropathy involving all extremities, osteoarthritis 
involving all joints, residuals of multiple back surgeries 
for degenerative disc disease, residuals of right shoulder 
surgery, residuals of left ankle surgery, stroke, lipoma of 
the left side; and depression; primarily claiming that these 
disabilities resulted from exposure to Agent Orange during 
service.  

As was previously mentioned, in December 2001 the VEBEA was 
enacted.  See 38 U.S.C. § 1116(f), as added by § 201(c) of 
the new statute.  This law provides a presumption of exposure 
to herbicides for all veterans who served in Vietnam during 
the Vietnam Era, regardless of the disability claimed.

Because of the recent enactment of this new law which effects 
the adjudication of claims brought under the theory of 
entitlement based upon Agent Orange exposure during service, 
the RO has not had the opportunity to adjudicate the 
veteran's claim pursuant to the new legislation.  Therefore, 
the Board has again considered the applicability of Bernard 
v. Brown, supra, as to whether the veteran has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
he may be prejudiced by any denials of those opportunities.  

In this case, inasmuch as the veteran does not have any of 
the presumptive disorders enumerated specifically under 
38 C.F.R. § 3.309(e) (the peripheral neuropathy which he 
claims is neither acute or subacute under the definition used 
in 38 C.F.R. § 3.309(e), Note 2) even if exposure to Agent 
Orange in service is presumed, to warrant service connection, 
evidence etiologically linking such exposure to the veteran's 
claimed conditions still must be shown, and this is the 
critical inquiry.  The veteran has been given adequate and, 
in fact, ample opportunity to provide evidence of such nexus 
as is crucial to the success of his claims, to include 
providing hearing testimony in 1996 and 2001.  Accordingly, 
the Board believes that we may proceed with a decision in 
this case, without prejudice to the veteran.

The record in this case reflects that the veteran served in 
the Republic of Vietnam while on active duty.  Under the 
newly enacted 38 U.S.C. §  1116(f), as added by § 201(c) of 
the VEBEA, exposure to herbicides for all veterans who served 
in Vietnam during the Vietnam Era is presumed.  Accordingly, 
exposure to Agent Orange during service, as claimed by the 
veteran, is established.

With respect to the veteran's claimed skin condition, the 
Board observes that there is no currently diagnosed skin 
disorder shown in the record.  In hearing testimony provided 
in 1996, the veteran mentioned that he experienced skin 
problems in the 1980's, manifested by a rash and bumps on his 
face.  However, the clinical evidence contains no record of 
any such symptomatology, nor of a currently diagnosed skin 
condition.  The Board specifically notes that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda are most certainly not currently 
diagnosed, nor have they ever been.  Moreover, the record 
also fails to contain even a suggestion, much less a medical 
opinion, that the veteran's claimed skin problems which 
manifested many years after service bore any relationship to 
exposure to herbicides sustained during service.  

The veteran also claims that peripheral neuropathy resulted 
from exposure to Agent Orange in service.  In this regard, 
the record contains a current diagnosis of peripheral 
neuropathy, and reflects that a clinical diagnosis of 
peripheral neuropathy was initially made in 1992 (although, 
in hearing testimony provided in September 2001, the veteran 
indicated that it had been diagnosed as early as the late 
1980's).  As specifically enumerated under the provisions of 
38 C.F.R. § 3.309(e) only "acute and subacute peripheral 
neuropathy" is included as a disease associated with 
exposure to certain herbicide agents.  As further explained 
in 38 C.F.R. § 3.309(e), Note 2, the term "acute and 
subacute peripheral neuropathy" means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
a herbicide agent and resolves within two years of the date 
of onset.

Even accepting the veteran's testimony that peripheral 
neuropathy was initially diagnosed in the late 1980's, this 
was approximately 20 years following his separation from 
service, and thus his peripheral neuropathy did not appear 
within weeks or months of exposure to a herbicide agent and 
resolve within two years of the date on onset, and thus may 
not be characterized as "acute or subacute."  Therefore, 
the Board does not find that the veteran meets the 
requirements for presumptive service connection for 
peripheral neuropathy due to exposure to Agent Orange or 
other herbicide under 38 U.S.C.A. § 1116, 38 C.F.R. §§ 3.307, 
3.309.  Moreover, the evidence does not indicate that the 
veteran's peripheral neuropathy is in any way related to 
Agent Orange exposure sustained during service.  In fact, in 
a private medical record dated in April 1992 in which 
findings consistent with peripheral neuropathy of both lower 
extremities were shown, it was opined that this was possibly 
due to a back problems.

The veteran also claims that he has osteoarthritis of 
multiple joints as a result of exposure to Agent Orange 
during service.  Irregularities of the spine were noted as 
early as 1976.  Arthritis of the left ankle was identified in 
1984, and records dated in 1995 document degenerative changes 
in the joints of the elbow, feet, hands, hips, knees, and 
right shoulder.  The Board notes that osteoarthritis is not a 
disease enumerated under 38 C.F.R. § 3.309(e), and therefore 
competent evidence of an etiological link between exposure to 
Agent Orange sustained in service and the development of 
osteoarthritis of multiple joints must be presented.  In this 
regard, the only reference on file is shown in a May 1995 
record, in which a private doctor notes "Multitude 
orthopaedic complaints--essentially pan arthritis question 
association with agent orange exposure."  However, in and of 
itself this amounts to no more than a recitation of the 
veteran's reported history and does not constitute an opinion 
on the matter.  A mere transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  A review of the record fails to 
reveal any competent medical evidence etiologically linking 
Agent Orange exposure in service to osteoarthritis.  
Accordingly, service connection based on Agent 
Orange/herbicide exposure is not warranted.  

The veteran has specifically claimed that disabilities of the 
back, left ankle, and right shoulder are related to exposure 
to Agent Orange exposure in service.  In fact, the evidence 
reflects that the veteran sustained an industrial accident in 
late 1975, following which back problems developed requiring 
surgery in 1976 and subsequent treatment and surgeries.  The 
record also indicates that the veteran sustained a severe 
sprain and probable left ankle fracture in 1974, following 
which he had left ankle surgeries in 1984, 1993, 1994, and 
1995.  In January 1992, the veteran underwent right shoulder 
surgery due to internal derangement.  With respect to the 
disabilities of the back, left ankle, and right shoulder 
claimed to be related to exposure to Agent Orange in service, 
the Board points out that the record is entirely negative for 
even a suggestion by any medical professional that these 
disabilities are in any way related to exposure to Agent 
Orange sustained in service, and therefore service connection 
under that theory of entitlement is not warranted.

The file documents that, in February 1993, the veteran was 
treated for symptoms including headache, blurred vision, and 
dizziness which were apparently indicative of a stroke.  This 
event occurred approximately 25 years following service, and 
no evidence has been presented linking this in anyway to 
service, specifically Agent Orange/herbicide exposure 
sustained therein.  

With regard to the veteran's claimed lipoma, the Board notes 
that in hearing testimony presented in 2001, he testified 
that this had been removed from the left side of the abdomen 
in 1972.  However, a February 1976 private medical record 
notes by history the removal of a benign tumor from the 
veteran's abdomen in 1964, prior to service.  In either 
event, lipoma is not entitled to presumptive service 
connection on an Agent Orange basis (or any other basis) 
under current law, and the record does not show incurrence of 
a lipoma in service.  Moreover, no evidence has been 
presented linking lipoma to Agent Orange exposure incurred 
during service.  

Finally, the veteran claims that he has depression due to 
exposure to Agent Orange in service.  Looking at the record, 
the earliest evidence of any psychiatric complaints or 
treatment is shown in a November 1977 assessment performed by 
a psychologist, noting that testing revealed the possibility 
of physiological hyperactivity or minimal organic brain 
dysfunction.  The earliest complaints of depression were 
shown in a 1978 VA examination report.  However, neither 
depression or any other psychiatric condition was diagnosed 
at that time.  In fact, the record does not clearly establish 
when depression was initially diagnosed, but it appears that 
this did not occur until the late 1980's or early 1990's, 
based upon references in the clinical records dated in the 
1990's of the veteran taking medication for treatment of 
depression for several years.  However, there is no competent 
medical evidence on file etiologically linking any 
psychiatric disorder (PTSD has also been diagnosed) with 
exposure to Agent Orange or other herbicide during service.  

In sum, with respect to all the conditions claimed by the 
veteran to have resulted from exposure to Agent Orange during 
service, not one is not entitled to presumptive service 
connection on a herbicide-exposure basis under current law.  
The Board notes that he underwent a VA Agent Orange 
examination in 1984 which revealed only a history of lipoma 
and high blood pressure.  The Board also points out that, 
during a 1996 RO hearing, the veteran testified that no 
medical professional had ever etiologically linked his 
claimed disabilities to Agent Orange exposure.  In advancing 
all of his claims, the veteran essentially contends that his 
currently claimed disabilities are related to Agent Orange 
exposure sustained in service.  However, as a lay person, the 
veteran is not competent to render a medical opinion in this 
regard.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  Accordingly, the veteran is not entitled to 
service connection for any of his disabilities under the 
theory that they resulted from exposure to Agent Orange 
during service in Vietnam. 

The Board, of course, recognizes that the veteran is still 
entitled to attempt to establish service connection for the 
claimed disorders on a direct or secondary basis.  See 
Combee, supra.  However, in this regard there was no evidence 
of any of the veteran's claimed conditions during service.  
With respect to conditions claimed as osteoarthritis and a 
psychiatric disorder, a veteran may be awarded service 
connection for specifically enumerated chronic diseases, 
although not otherwise established as incurred in service, if 
such disease is manifested to a compensable degree within one 
year following service.  See 38 U.S.C.A. §§ 1101, 1112 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001) (as to 
arthritis and psychoses).  However, the evidence does not 
reflect that the veteran incurred osteoarthritis or any 
psychotic disorder during service or within his first post-
service year, nor does the medical record support a finding 
that either type of disorder is otherwise etiologically 
related to service.  

As noted above, the recent enactment of the VCAA has obviated 
our applying the longstanding analysis as to whether this 
claim is "well grounded."  Nevertheless, the law does still 
require that, in order to grant a service connection claim on 
the merits, we must have "medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury."  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  In this case, as to the veteran's claimed 
disabilities, to wit, a skin disorder, peripheral neuropathy 
involving all extremities, osteoarthritis involving all 
joints, residuals of multiple back surgeries for degenerative 
disc disease, residuals of right shoulder surgery, residuals 
of left ankle surgery, stroke, lipoma of the left side, and 
depression; no competent evidence of an etiological nexus 
between any of these and military service or a service-
connected disability has been presented.  According, on both 
a direct and secondary basis, the veteran's claims must also 
be denied.  



ORDER

Service connection for a skin disorder, peripheral neuropathy 
involving all extremities, osteoarthritis involving all 
joints, residuals of multiple back surgeries for degenerative 
disc disease, residuals of right shoulder surgery, residuals 
of left ankle surgery, stroke, lipoma of the left side, and 
depression, on the basis of exposure to Agent Orange, or 
based upon direct and/or secondary theories of entitlement, 
is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


